DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumoto et al. (US Publication 2020/0098519).
In re claim 1, Kusumoto discloses a multilayer ceramic capacitor comprising: 
a multilayer body (11 – Figure 1, ¶38); and 
two external electrodes (14, 15 - Figure 1, ¶38); 
wherein the multilayer body including: 
a multilayer body main portion (16 – Figure 6, Figure 9, ¶42) including an inner layer portion (18 – Figure 2, ¶55) including a plurality of dielectric layers (¶42) and a plurality of internal electrode layers (12, 13 – Figure 2, ¶44) that are alternately stacked (Figure 2), and two outer layer portions (19 – Figure 2, ¶43) on opposite sides of the inner layer portion in a stacking direction (Figure 2); 
two side gap portions (17 – Figure 3, ¶62) on opposite sides of the multilayer main body (16 – Figure 3) in a width direction intersecting the stacking direction (Figure 2, Figure 3); 
two main surfaces (M – Figure 2, Figure 3, ¶43) on opposite sides in the stacking direction (Figure 2, Figure 3); 
two side surfaces (S – Figure 3, ¶42) on opposite sides in the width direction (Figure 3); and 
two end surfaces (surfaces opposing in the ‘X’ Direction – Figure 2) on opposite sides in a length direction intersecting the stacking direction and the width direction (Figure 1, Figure 2, Figure 3); 
the two external electrodes (14, 15 – Figure 2) each being provided at one of the two end surfaces of the multilayer body (Figure 2), and each extending from one of the two end surfaces (Figure 2) to a portion of the main surface (M – Figure 2); and 
an end of the side gap portion (17b – Figure 4, ¶85) on a side of the main 24surface (M – Figure 4) protrudes farther than the multilayer main body (16 – Figure 4).
In re claim 2, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto further discloses wherein a thickness (t – Figure 4, ¶94) at a portion of the side gap portion (17b2 – Figure 4, ¶56) in contact with the multilayer main body (16 – Figure 4) is about 10 µm or less (¶94).
In re claim 10, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto further discloses each of the plurality of dielectric layers includes BaTiO3 as a main component (¶48).
In re claim 12, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto further discloses each of the plurality of internal electrode layers (12, 13 – Figure 2) includes at least one of Ni, Cu, Ag, Pd, Au, or Ag-Pd alloy (¶50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US Publication 2020/0098519).
In re claim 3, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not disclose wherein a protruding amount of an end of the side gap portion on a side of the main surface is about 5% or more and about 20% or less of a dimension of the multilayer main body in the stacking direction. However, Kusumoto discloses adjusting the side gap protrusion amount is correlated to moisture resistant properties and the size of the electronic component. Further, it is well-known in the art that adjusting the dimension of the stacking direction of the electronic component, and thus, thickness and number of dielectric layers, affects the capacitance of the device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the protrusion amount of the side gap portion to achieve a device having a desired balance between moisture resistance, the shape of the device, total capacitance of the device, and miniaturization, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)
In re claim 13, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not disclose wherein each of the plurality of internal electrode layers has a thickness of about 0.5 µm or more and about 2.0 µm or less. However, it is well-known in the art that adjusting the thickness of the internal electrode layer is correlated with the ESR of the device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the internal electrode layers to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	
Claim 4-5, 9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US Publication 2020/0098519) in view of Park et al. (US Publication 2021/0005382).
In re claim 4, Kusumoto disclsoes the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not disclose wherein magnesium is segregated at a portion of the side gap portion in contact with the internal electrode layer. 
Park discloses magnesium is segregated at a portion of the side gap portion (112b, 113b – Figure 5, Figure 4, ¶90; Note that the term ‘portion’ is being broadly defined to be a region in which Magnesium exists.) in contact with the internal electrode layer (121 – Figure 5, ¶28).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the magnesium segregated regions as described by Park to improve the moisture resistance of the device (¶90 – Park).
In re claim 5, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not explicitly disclose wherein the side gap portion includes: 
an inner side gap layer in contact with the multilayer main body, and an outer side gap layer in contact with the inner side gap layer.
Park discloses the side gap portion includes: 
an inner side gap layer (112b, 113b – Figure 4, Figure 5) in contact with the multilayer main body (110 – Figure 4, ¶28), and an outer side gap layer (112a, 113a – Figure 4, ¶74) in contact with the inner side gap layer (Figure 4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the multilayer side gap layer structure as described by Park to improve the moisture resistance of the electronic component. 
In re claim 9, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not disclose each of the plurality of dielectric layers has a thickness of about 0.5 µm or less.
Park disclsoes each of the plurality of dielectric layers (111 – Figure 3, ¶99) has a thickness of about 0.5 µm or less (¶99).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Park to achieve a device of desired capacitance. 
In re claim 14, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. 
Kusumoto does not disclose each of the two side gap portions includes a dielectric material including grains; and 
a particle size of the grains of the dielectric material decreases from an inner portion towards an outer portion of the two side gap portions.
Park discloses each of the two side gap portions (112, 113 – Figure 4) includes a dielectric material including grains (¶75); and 
a particle size of the grains of the dielectric material decreases from an inner portion towards an outer portion of the two side gap portions (¶76).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the grain size structure of Park to improve the moisture reliability of the electronic component. 
	In re claim 15, Kusumoto in view of Park disclsoes the multilayer ceramic capacitor according to claim 14, as explained above. Kusumoto does not disclose wherein the particle size of the grains is about 400 nm or more and about 450 nm or less at an outermost side of the outer portion, and about 600 nm or more at an innermost side of the inner portion. However, Park discloses adjusting the particle size of the outer and inner portions of the margin regions to improve the moisture reliability of the electronic component (¶79-83, ¶85-86). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the particle size of the inner and outer regions of the margin portions to achieve a device having desired moisture reliability characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Kusumoto in view of Park disclsoes the multilayer ceramic capacitor according to claim 14, as explained above. Kusumoto does not disclose wherein the particle size of the grains at an innermost side of the inner portion is about 1.5 times or more than the particle size of the grains at the outermost side of the outer portion.
Park discloses wherein the particle size of the grains at an innermost side of the inner portion is about 1.5 times or more than the particle size of the grains at the outermost side of the outer portion (¶85-86).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the grain size structure of Park to improve the moisture reliability of the electronic component. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US Publication 2020/0098519) in view of Gu et al. (US Publication 2016/0211074).
In re claim 6, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not disclose wherein the external electrode includes: 
25a foundation electrode layer including a conductive metal and a glass component, and in contact with the multilayer body, and a conductive resin layer including a thermosetting resin and a metal component, and in contact with the foundation electrode layer.
Gu discloses an external electrode (131 – Figure 2, ¶66) includes: 
25a foundation electrode layer (131a – Figure 2, ¶67) including a conductive metal and a glass component (¶143-145), and in contact with the multilayer body (110 -Figure 2, ¶50), and a conductive resin layer (131b – Figure 2, ¶67) including a thermosetting resin and a metal component (¶84-85), and in contact with the foundation electrode layer (131a – Figure 2).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Gu to achieve a device of desired ESR and improve impact absorption efficiency (¶81-83: Gu)
	
Claims 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US Publication 2020/0098519) in view of Muramatsu et al. (US Publication 2020/0118747).
In re claim 7, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not disclose wherein, in a cross section of the width direction and the stacking direction passing through a center or an approximate center of the multilayer body, a line connecting the ends at the side surface of two adjacent internal electrode layers among the internal electrode layers in the stacking direction is convex toward outside. 
Muramatsu discloses in a cross section of the width direction and the stacking direction passing through a center or an approximate center of the multilayer body (11 – Figure 5, ¶47), a line connecting the ends at the side surface of two adjacent internal electrode layers (13a – Figure 5, ¶47) among the internal electrode layers in the stacking direction is convex toward outside (See Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the convex structure as described by Muramatsu to improve humidity resistance against water that enters from the ridge portions of the component body (¶55 – Muramatsu).
In re claim 8, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not disclose wherein the multilayer body has a dimension in the length direction of about 0.2 mm or more and about 10 mm or less, a dimension in the width direction of about 0.1 mm or more and about 10 mm or less, and a dimension in the stacking direction of about 0.1 mm or more and about 5 mm or less.
Muramatsu discloses wherein the multilayer body (11 – Figure 1) has a dimension in the length direction of about 0.2 mm or more and about 10 mm or less, a dimension in the width direction of about 0.1 mm or more and about 10 mm or less, and a dimension in the stacking direction of about 0.1 mm or more and about 5 mm or less (¶38).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the size of the electronic component of Kusumoto for the purposes of miniaturization and to achieve a device of desired capacitance.
In re claim 11, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not disclose each of the plurality of dielectric layers includes at least one of Mn compounds, Fe compounds, Cr compounds, Co compounds, and Ni compounds as a sub-component.
Muramatsu discloses each of the plurality of dielectric layers (12 – Figure 2, ¶43) includes at least one of Mn compounds, Fe compounds, Cr compounds, Co compounds, and Ni compounds as a sub-component (¶43).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include the additives as described by Muramatsu to achieve a device of desired capacitance. 
	
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US Publication 2020/0098519) in view of Lee et al. (US Publication 2015/0021079).
In re claim 17, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not disclose wherein a thickness of each of the two outer layer portions is about 20 µm or more and about 60 µm or less.
Lee discloses wherein a thickness (tc – Figure 2, ¶134) of each of the two outer layer portions is about 20 µm or more and about 60 µm or less (Table 1: Sample 13).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the cover layer thickness as described by Lee to achieve a device having desirable moisture reliability characteristics. 
In re claim 18, Kusumoto discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kusumoto does not disclose wherein a thickness of each of the two outer layer portions is about 20 µm or more and about 40 µm or less.
Lee discloses wherein a thickness (tc – Figure 2, ¶134) of each of the two outer layer portions is about 20 µm or more and about 40 µm or less (Table 1: Sample 13).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the cover layer thickness as described by Lee to achieve a device having desirable moisture reliability characteristics. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okai et al. (US Publication 2017/0076867)		Figure 2A
Han et al. (US Publication 2014/0311789)		Figure 1
Kim (US Publication 2012/0229949)		Figure 3
Kato et al. (US Publication 2016/0351335)		Figure 3
Kobayashi et al. (US Publication 2017/0287643)	Figure 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848